DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-13, 15-27 are pending in this application.
Claims 19-26 stand withdrawn from consideration as being drawn to non-elected inventions.  These should be canceled in response to this final rejection. Claims 1, 2, 4-13, 15-18 and 27 are under examination.
After the interview of 1/5/2121, the Examiner carefully considered the arguments and the arguments filed 1/11/2121, however they are not completely persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13, 15-18, 27 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps and mathematic concepts without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
 (1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

 (1): yes the claims are drawn to methods of analyzing samples.
 (2A)(1) The claims are directed to a law of nature:  analyzing genetic samples, to determine naturally occurring genotype-phenotype relationships, naturally occurring familial relationships or the naturally occurring allelic variants (a natural law) without significantly more.   "Claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
The following limitations in claim 1 claiming a law of nature include:
Determining naturally occurring sequence information from a sample, comparing it to reference sequence information which comprises locus and phenotype information, storing any information wherein the naturally occurring sequence information of the sample matches a locus with a phenotype, and determining a naturally occurring condition (phenotype) for the individual without imputation, wherein new phenotype information is based on naturally occurring second alleles in a second individual.
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  
2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites additional elements that are not an abstract idea: “procuring a sample” and “sequencing the genetic material from the sample(s) using only non-targeted ultra-low coverage sequencing…” “repeating steps a-f until a metric for the condition meets or exceeds a predetermined threshold…” These are elements of data gathering.
These steps are performed to generate data for the law of nature.  Data gathering for the purpose of carrying out steps determined to be a judicial exception does not integrate the judicial exception ideas into a practical application.  Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	With respect to the law of nature encompassed by claim 1, the additional limitations identified above do not integrate the identified naturally occurring correlations into a practical application.  There is no further use of the final result: the displayed correlated condition for the individual. It is this very correlation which provides the natural law. The additional data 
	None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Nicod (2016) provides steps of ultra-low non-targeted sequencing of DNA of individuals, and databases comprising reference sequences, locus information, and associated phenotype information.  As such this data gathering element is routine, well understood and conventional in the art. Further, the specification notes: “such biological samples are procured in any manner suitable for the subsequent isolation of genetic material” [0052] listing a number of types of biological samples.  The manner of procuring samples from an individual which are suitable for the subsequent isolation of genetic Illumina MiSeq, and the Illumina HiSeq.  These steps are therefore routine, well-understood and conventional and do not rise to the level of significantly more. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 1: the additional limitations to the law of nature of data gathering do not rise to the level of significantly more than the judicial exception.  The prior art teaches that these limitations are routine, well-understood and conventional.  

The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually and as a whole the claims have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments:
	Applicant’s arguments have been carefully considered, but are not persuasive.  The steps regarding “precise measurement” have been shown to be routine, well understood and conventional in the art.  None of the loci associated with a condition are new or non-conventional, nor are they particularly claimed.  The technical step of utilizing non-targeted ultra-low sequencing of samples from an individual to make correlations to a trait, condition and/or phenotype is not sufficient to integrate the judicial exception into a practical application, as that step is both data gathering, and has been shown to be routine, well-understood and conventional.  The ultra-low coverage sequencing step is not the use of a specific, particular machine, it is not a particular transformation, and it does not apply the judicial exception itself. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f).
Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971).
MPEP 2106: An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  
With respect to arguments of an improvement, the claims do not provide a technical solution to a technological problem.  MPEP 2106.05(a).  How the data in claim 1 is generated does not change how the judicial exception of the correlation between the sequencing reads and McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).” 
If the examiner concludes the disclosed invention does not improve technology, improve computer functionality, and does not use a particular machine or transformation, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention achieves any one of these. Any such evidence submitted under 37 CFR 1.132  must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. 
	The newly added limitation to repeating the steps a-f, including repeating the calculation /correlation steps are not sufficient to integrate the judicial exception, and are extra-solution activity.  The courts have recognized performing repetitive calculations as well-understood routine and conventional functions when they are claimed in a merely generic manner or as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")”)
New Grounds of Rejection
Applicant’s arguments, see the arguments, filed 1/11/2121, with respect to the rejection(s) of claim(s) 1-18 and 27 under 35 USC 102 and or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nicod (2016).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim s 1, 2, 4-9, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollen in view of Nicod.
Pollen et al. Low-coverage single cell mRNA sequencing reveals cellular heterogeneity and activated signaling pathways in developing cerebral cortex. Published online 3 August 2014, Nature Biotechnology, volume 32, number 10 pages 1053-1058, plus two pages of online methods, included.
Nicod et al. Genome-wide association of multiple complex traits in outbred mice by ultra-low-coverage sequencing. Nature Genetics (published online 4 July 2016) vol 48, no 8, p 912-922 plus supplemental information.
With respect to claim 1: Pollen a) procures samples comprising genetic material, having a genotype, and the sample is associated with the single individual.  Pollen provides individual single cells.  Each cell comprises a genotype, and the cell refers to itself.  (Online methods, “origins of cell lines and tissue samples”)  Some of the individual cells come from tissue biopsies, and the single cells from each biopsy are associated with that biopsy throughout.
	With respect to step b), Pollen extracted the RNA from each cell using the SMARTer Ultra Low RNA Kit, modified for single cell conditions. This extracted RNA was amplified to provide cDNA which can be saved as libraries (Online methods “Cell loading, mRNA-seq library preparation and sequencing).  The material extracted and sequenced was not ancient material.

With respect to step e) Pollen assigns the sample to a phenotypic group (cell type) or determines the presence of an allelic variant without any imputation step.  This is repeatedly performed utilizing principal component analysis (PCA), see p1054.  This analysis separated the cells into groups corresponding to the source, and the genes distinguishing each group reflected the biological properties of the cell types.  The results are then displayed. (Fic 2c, Figs 3-5, Supplementary Fig 5, Supplementary table 3 and their legends.)  
Pollen does not sequence DNA, however, in the same field of endeavor, and further to associate conditions with a sequencing read, Nicod performs those steps.  
Nicod takes samples from an individual (outbred CFW mouse; Results, phenotypes p913).  Sequencing reads are obtained using non-targeted ultra-low sequencing to a coverage of less than 1x (Results, genotypes,p913).  The mean coverage was 0.15x per animal, with a range of 0.06x-0.51x.  This meets the limitation of claim 1 that the ultra-low coverage be less than 1x.  Candidate variant loci were generated using GATK.  The reference population of mice was analyzed for a variety of phenotypes and similarly sequenced, to provide references sequences, as well as databases comprising those sequences, loci and associated reference conditions/ phenotypes/ traits. Classical inbred mouse data was also used as reference data.  Nicod 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to methods of Pollen  and Nicod et al, substitution of non-targeted ultra-low coverage sequencing of DNA by Nicod for the non-targeted ultra-low coverage sequencing of RNA by Pollen is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement." Thus, it would have been obvious to one of ordinary skill in the art to apply the steps of ultra-low coverage sequencing to samples comprising DNA, for the purposes of analyzing associated conditions or phenotypes, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably   predictable.  Further, the Pollen reference itself suggests that imputation is not required to achieve accurate correlation of sequencing reads to phenotypes.
With respect to claim 2, a reference genome is the human rRNA genome (Online methods) in Pollen, and mouse genomes in Nicod (CFW, FVB/NJ, HS and wild-derived strains Results, genetic architecture). 

With respect to claims 6-9, Nicod correlates to ancestral group (CFW, wild, FVB/NJ etc Results), disease risk group, and rare disease variants (Results).  Pollen correlates to phenotypes such as cell type.
With respect to claim 12, in Pollen at least 5% of the genetic material is derived from the individual (tissue biopsy) from which it was obtained to the extent the examiner can interpret this limitation it is met by the disclosure in the Online Methods section.
With respect to claim 15, sequencing also comprises amplification, and is at low volume (Online Methods).
With respect to claim 16, sequences also comprises making libraries, an is at low volume (Online methods).

Claim s 1, 2, 4-6, 12-18, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Nicod.
Green et al. Method for determining relatedness of genomic samples using partial sequence information. US 2017/0132360 A1, with priority to at least June 18, 2014.
Nicod et al. Genome-wide association of multiple complex traits in outbred mice by ultra-low-coverage sequencing. Nature Genetics (published online 4 July 2016) vol 48, no 8, p 912-922 plus supplemental information.


With respect to step b) Green teaches how to obtain genomic sequence reads from the sample which are low coverage [0020, 0030, 0047, 0054] and falling within the claimed ranges (0.001x- 0.01x [0047]).  The material sequenced is non-ancient material.
With respect to step c), d), in Example 2, the sequence reads from two individual humans are mapped against a human genome reference, hg19 using bwa. [0077].
With respect to step e) using likelihood calculations Green then assigns each sample to an ancestry, or identifies the sample as having an allelic variant.  For the ancestry determination, an ancestry reference population panel is used as the reference genome [0076]. Green determines that at coverage levels of 0.005 fold and above different individuals are distinct and easily differentiated.  For the allelic variants, statistically phased haplotypes from the 1000 genomes project phase 1 data was used repeatedly as a reference genome, using SAMtools.  The Figures and Tables of Green meet the limitations of the display step of claim 1.
Green does not specifically name their technique of using partial sequence information as “non-targeted ultra-low coverage.”  In the same field of endeavor, Nicod performs non-targeted ultra-low coverage DNA sequencing, and provides reference sequences and loci associated with conditions, phenotypes, ancestries etc.
Nicod takes samples from an individual (outbred CFW mouse; Results, phenotypes p913).  Sequencing reads are obtained using non-targeted ultra-low sequencing to a coverage of less than 1x (Results, genotypes,p913).  The mean coverage was 0.15x per animal, with a range of 0.06x-0.51x.  This meets the limitation of claim 1 that the ultra-low coverage be less than 1x.  
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to methods of Green  and Nicod et al, substitution of non-targeted ultra-low coverage sequencing of DNA by Nicod for the low coverage or partial coverage of DNA samples is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement." Thus, it would have been obvious to one of ordinary skill in the art to apply the steps of ultra-low coverage sequencing to samples comprising DNA, for the purposes of analyzing associated conditions or phenotypes, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably   predictable.  Further, the Green reference itself suggests that imputation is not required to achieve accurate correlation of sequencing reads to phenotypes.

With respect to claim 3 through 5, coverage in Green falls between 0.005x and 0.01x [0047, 0077]. With respect to Nicod, the coverage is between 0.06 and 0.51x (results).
With respect to claim 6, in Green, ancestral group is a genotypic group/phenotypic group [0076].
With respect to claim 12, in both Green and Nicod, at least 5% of the genetic material is used or covered [0058].
With respect to claim 13, in Green a sample can be a saliva sample [0014, 0048].
With respect to claim 14, in Green the genetic material comprises genomic DNA [0020, 0030, 0047].
With respect to claim 15, in Green isolation, fragmentation and/or amplification can take place [0016, 0031-33] and low volumes or low amounts of sample are discussed such as the single hair root, or digital microfluidics. [0035, 0046, 0048]
With respect to claim 16, in Green sequencing libraries can be prepared, with low amounts or volume such as digital microfluidics [0035, 0046].
With respect to claim 17, the computers of Green automatically calculate the likelihood of each variant in the plurality of the aligned reads, based on the individual’s genome, or a reference genome[0065-0067].  The computers automatically calculate a likelihood for each variant based on the ancestry genomes as disclosed at [0068, 0076].  Fractional ancestries can be calculated by comparison, [0070, 74-78].
With respect to claim 18, ancestries of two individuals can be identified [0068, 0076].  Green calculates a log likelihood value for each variant in the first and second individual.  This .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631